NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellee,

V.

SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Appellants.

2012-1507

Appeal from the United States District Court for the
Northern District of California in case no. l2-CV-0630,
Judge Lucy H. Koh.

ON MOTION

PER CURIAM.
0 R D E R

Samsung Electronics Co., Ltd. et al. submit a motion
for a Stay, pending appeal, of the preliminary injunction
entered by the United States District Court for the N0rth-
ern District of California on June 29, 2012.

APPLE INC. V. SAMSUNG ELECTRONICS CO., LTD. 2

Upon consideration thereof,
IT IS ORDERED THATZ

Apple Inc. is directed to respond no later than 5 p.m.
on July 12, 2012.

FOR THE CoURT

 06 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Charles K. Verhoeven, Esq. n

Harold J. McElhinny, Esq.
38 e,a°szz§é?§'.z.eer:°“

JUL 06 2012

JAN HOBBA[Y
` C|.ERK